COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       D & R USA Enterprise, Inc., Saherish Business, Inc. d/b/a Texas Food
                           Mart, and Samoda, Inc. d/b/a Amigo Food Mart v. SCF RC Funding
                           IV, LLC, Essential Properties Realty Trust, LLC a/k/a SCF Realty
                           Group, LLC, Mountain Express Oil Company, and Trujo Wadud,
                           Individually

Appellate case number:     01-22-00018-CV

Trial court case number: 2021-47779

Trial court:               127th District Court of Harris County

        Appellants D & R USA Enterprise, Inc., Saherish Business, Inc. d/b/a Texas Food Mart,
and Samoda, Inc. d/b/a Amigo Food Mart filed a Notice of Appeal on January 18, 2022,
asserting they seek to appeal a December 17, 2021 order dissolving a temporary injunction and
five summary judgments signed on December 22, 2021. On September 2, 2022, Appellees SCF
RC Funding IV, LLC, Essential Properties Realty Trust, LLC a/k/a SCF Realty Group, LLC,
Mountain Express Oil Company, and Trujo Wadud, Individually, filed a Joint Motion to Dismiss
Appeal for Want of Jurisdiction (“Motion to Dismiss”), arguing that the appeal of the temporary
injunction order was untimely and that there is no final judgment disposing of the summary
judgments.1
       The Court requests a response from Appellants to the Motion to Dismiss. See TEX. R.
APP. P. 42.3(a). The response to the Motion to Dismiss is due ten days from the date of this
order.
       It is so ORDERED.




1
       In their brief, Appellants also argue that the trial court abused its discretion by signing an order
       releasing a bond in contravention of this Court’s January 19, 2022 order imposing a stay of all
       trial court proceedings pending final adjudication of the present appeal. The Motion to Dismiss
       does not address this argument.
Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: September 13, 2022